Exhibit 10.2

 

 

 

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

among

MONTREIGN OPERATING COMPANY, LLC,

as Borrower

and

THE LENDERS PARTY HERETO,

as Lenders

and

FIFTH THIRD BANK,

as Administrative Agent

dated as of May 26, 2017

*************************************************

FIFTH THIRD BANK,

as Joint Lead Arranger and Joint Book Runner

NOMURA SECURITIES INTERNATIONAL, INC.,

as Joint Lead Arranger and Joint Book Runner

 

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

REVOLVING CREDIT AGREEMENT

THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”), dated as
of May 26, 2017 and effective as of the Effective Date (as hereinafter defined),
is made and entered into by and among MONTREIGN OPERATING COMPANY, LLC, a New
York limited liability company (the “Borrower”), EMPIRE RESORTS REAL ESTATE I,
LLC, a New York limited liability company (the “Golf Sub”), EMPIRE RESORTS REAL
ESTATE II, LLC, a New York limited liability company (the “EV Sub”), MONTREIGN
HOLDING COMPANY, LLC, a New York limited liability company (the “Equity
Pledgor”), FIFTH THIRD BANK, as administrative agent for the Secured Parties (in
such capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”) and each of the Lenders party hereto.

RECITALS

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Revolving Credit Agreement, dated as of January 24, 2017 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), by and among the Borrower, the Administrative Agent, the
banks, financial institutions and other entities from time to time party thereto
in the capacity of lenders (the “Lenders”), and the other agents and arrangers
party thereto.

B. The Borrower has requested that the Lenders agree, subject to the conditions
and on the terms set forth in this Amendment, to amend certain provisions of the
Loan Agreement.

C. The Lenders are willing to agree to such amendments, subject to the
conditions and on the terms set forth below.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower and each of the Lenders party
hereto agree as follows:

1. Definitions. Except as otherwise expressly provided herein, capitalized terms
used in this Amendment shall have the meanings given in the Loan Agreement
(after giving effect to this Amendment), and the rules of interpretation set
forth in the Loan Agreement shall apply to this Amendment.

 

2



--------------------------------------------------------------------------------

2. Amendments to Loan Agreement.

(a) Clause (a)(vi) of the definition of “Consolidated Adjusted EBITDA” in
Section 1.01 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

(vi) all transaction fees, charges and other amounts related to the Transactions
occurring on or about the Closing Date and the transactions contemplated by the
First Amendment occurring on or about the First Amendment Effective Date (in
each case, including any financing fees, legal fees and expenses, due diligence
fees or any other fees and expenses in connection therewith),

(b) Section 1.01 of the Loan Agreement is hereby amended by inserting the
following definitions in alphabetical order:

“First Amendment” shall mean that certain First Amendment to Revolving Credit
Agreement, dated as of May 26, 2017, and effective as of the First Amendment
Effective Date, by and among the Borrower, the Administrative Agent and the
other parties party thereto.

“First Amendment Effective Date” shall mean the date the First Amendment is
effective in accordance with its terms.

(c) Section 6.01(p) of the Loan Agreement is hereby amended by deleting the
number “$485,000,000” and replacing such number with “$520,000,000”.

3. Representations and Warranties. To induce the Lenders to agree to this
Amendment, the Borrower represents to the Lenders and the Administrative Agent
that as of the date hereof and as of the Effective Date:

(a) the Borrower, the Equity Pledgor and each of the other Loan Parties has all
power and authority to enter into, execute and deliver the First Amendment
Documents (as defined below) to which each is a party and to carry out the
transactions contemplated by, and to perform its obligations under or in respect
of, the First Amendment Documents to which the Borrower, the Equity Pledgor and
each of the other Loan Parties is a party;

(b) the execution and delivery of the First Amendment Documents and the
performance of the obligations of the Borrower, the Equity Pledgor and each of
the other Loan Parties under or in respect of the First Amendment Documents to
which the Borrower, the Equity Pledgor or each such other Loan Party is a party
have been duly authorized by all necessary corporate, partnership or limited
liability company action on the part of the Borrower, the Equity Pledgor and
each of the other Loan Parties;

(c) the execution and delivery of the First Amendment Documents and the
performance of the obligations of the Borrower, the Equity Pledgor and each of
the other Loan Parties under or in respect of the First Amendment Documents to
which each is a party does not and will not (i) violate (A) any provision of
law, statute, rule or regulation applicable to such

 

3



--------------------------------------------------------------------------------

Person in any material respect, (B) any Governing Document of any such Person,
(C) any order of any Governmental Authority or arbitrator applicable to such
Person or (D) any Contractual Obligation of any such Person which in the case of
this clause (D), could reasonably be expected to have a Material Adverse Effect,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, or give rise to any right to
accelerate or to require the prepayment, repurchase or redemption of any
obligation under any such Contractual Obligation or other instrument in which,
in the case of this clause (ii) only, could reasonably be expected to have a
Material Adverse Effect, or (iii) result in the creation or imposition of any
Lien upon or with respect to any property or assets now owned or hereafter
acquired by any such Person (other than Liens created under the Security
Documents and the Term Facility Documents);

(d) the First Amendment Documents have been duly executed and delivered by the
Borrower, the Equity Pledgor and each of the other Loan Parties, as applicable,
and constitute legal, valid and binding obligations of such Person, enforceable
against such Person in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

(e) no event has occurred and is continuing or will result from the execution
and delivery of the First Amendment Documents or the performance by the
Borrower, the Equity Pledgor or any other Loan Party of their obligations
hereunder, under the Loan Agreement or under the other Loan Documents that would
constitute a Default or an Event of Default; and

(f) each of the representations and warranties made by the Borrower, the Equity
Pledgor or any other Loan Party in or pursuant to the Loan Documents, as amended
hereby, shall be true and correct in all material respects as if made on and as
of the Effective Date, except for representations and warranties expressly
stated to relate to a specific earlier date, or which by their context relate to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date; provided that, if
a representation and warranty is qualified as to materiality, with respect to
such representation and warranty, the applicable materiality qualifier set forth
above shall be disregarded for purposes of this representation and warranty.

4. No Waiver. Notwithstanding anything to the contrary set forth in this
Amendment, this Amendment does not constitute a waiver of any Default or Event
of Default, or waiver of compliance with, or modification or amendment of, any
other term or condition, under the Loan Documents.

5. Effectiveness of this Amendment. This Amendment shall be effective only if
and when:

(a) this Amendment is signed by the Borrower, the Equity Pledgor, the other Loan
Parties party hereto, the Administrative Agent and the Required Lenders, and
each such party shall have delivered their fully executed signature pages hereto
to the Administrative Agent;

 

4



--------------------------------------------------------------------------------

(b) the Borrower shall have delivered to the Administrative Agent an amendment
to the Term Loan Agreement, executed by the Borrower, the Equity Pledgor, the
other Loan Parties party thereto, the Term Loan Administrative Agent and the
other parties thereto, which amendment shall (i) provide for an increase in Term
B Loans (as defined in the Building Loan Agreement) in an aggregate principal
amount of not more than $35,000,000 and (ii) have been executed and delivered by
the parties thereto and shall be in full force and effect;

(c) each of the representations and warranties contained in Section 3 of this
Amendment shall be true and correct in all respects and, in furtherance thereof,
the Borrower shall have received all necessary approvals and/or consents from
the Governmental Authorities (including Gaming Authorities and the IDA) in form
and substance reasonably satisfactory to the Administrative Agent for the
execution and delivery of this Amendment and the performance of the obligations
of the Borrower and the other Loan Parties under or in respect of this
Amendment;

(d) the Administrative Agent shall have received (i) an Effective Date
certificate dated as of the Effective Date and signed by a Financial Officer or
other authorized officer of the Borrower, and (ii) a Solvency Certificate dated
as of the Effective Date and signed by the chief financial officer of the
Borrower, in each case, in form and substance reasonably satisfactory to the
Administrative Agent (such certificates, together with this Amendment and each
other document required to be executed by the Borrower, the Equity Pledgor and
the other Loan Parties under this Amendment, the “First Amendment Documents”);
and

(f) the Lenders, the Agents and the Lead Arranger shall have received all Fees
required to be paid hereunder, under the Loan Agreement or under any engagement
or fee letter entered into by such party and the Borrower, and all expenses
required to be paid hereunder, under the Loan Agreement or under any engagement
or fee letter entered into by such party and the Borrower for which invoices
have been presented, on or before the Effective Date, including for each Lender
executing this Amendment, an amendment fee equal to 0.05% of such Lender’s
Commitments and Loans immediately prior to the Effective Date.

This Amendment shall be deemed to be effective on the date (the “Effective
Date”) on which each of the foregoing conditions is satisfied (such conditions
to be satisfied no later than 5pm EST on May 26, 2017).

6. Acknowledgements. By executing this Amendment, the Borrower, the Equity
Pledgor and each of the other Loan Parties (a) acknowledges that it expects to
receive substantial direct and indirect benefits as a result of this Amendment
and the transactions contemplated hereby, (b) consents to this Amendment and the
performance by the Borrower, the Equity Pledgor and each of the other Loan
Parties of their obligations hereunder, (c) acknowledges that notwithstanding
the execution and delivery of this Amendment, the obligations of each of the
Borrower, the Equity Pledgor and each of the other Loan Parties under each of
the other Loan Documents to which such Person is a party (including, without
limitation, its respective guarantees, pledges, grants of security interests and
other obligations thereunder), are not

 

5



--------------------------------------------------------------------------------

impaired or affected and each such Loan Document continues in full force and
effect and (d) affirms and ratifies, to the extent it is a party thereto, each
Loan Document with respect to all of the Obligations as expanded or amended
hereby.

7. No Novation. The amendment of the Loan Agreement as contemplated hereby shall
not be construed to (and is not intended to) novate, discharge or release the
Borrower, the Equity Pledgor or any other Loan Party from any obligations owed
to the Lenders or the Administrative Agent under the Loan Agreement or any other
Loan Documents, which shall remain owing under the Loan Agreement and the other
Loan Documents. In furtherance of the foregoing, this Amendment shall not
extinguish the Obligations outstanding under the Loan Agreement or any other
Loan Documents.

8. Consent. Upon the receipt of the signatures of each of the Lenders party to
this Amendment, each of the Lenders party hereto shall be deemed to have
acknowledged receipt of, and consented to and approved the amendments and
modifications to the Loan Documents set forth herein and hereby authorizes and
directs the Administrative Agent to execute and deliver this Amendment and any
other First Amendment Document to which the Administrative Agent is a party.

9. Miscellaneous. THIS AMENDMENT, AND ANY INSTRUMENT OR AGREEMENT REQUIRED
HEREUNDER (TO THE EXTENT NOT OTHERWISE EXPRESSLY PROVIDED FOR THEREIN) AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO AND THERETO, HEREUNDER AND
THEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS THAT WOULD
RESULT IN THE APPLICATION OF LAWS OTHER THAN THE LAW OF THE STATE OF NEW YORK).
This Amendment may be executed in one or more duplicate counterparts and,
subject to the other terms and conditions of this Amendment, when signed by all
of the parties listed below shall constitute a single binding agreement.
Delivery of an executed signature page to this Amendment by facsimile
transmission or electronic mail shall be as effective as delivery of a manually
signed counterpart of this Amendment. Except as amended hereby, all of the
provisions of the Loan Agreement and the other Loan Documents shall remain in
full force and effect except that each reference to the “Loan Agreement” or
words of like import in any Loan Document, shall mean and be a reference to the
Loan Agreement, as applicable, as amended hereby. This Amendment shall be deemed
a “Loan Document” as defined in the Loan Agreement. Sections 9.11 and 9.15 of
the Loan Agreement shall apply to this Amendment and all past and future
amendments to the Loan Agreement and the other Loan Documents as if expressly
set forth herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their officers or partners thereunto duly authorized as of the day and year
first above written.

MONTREIGN OPERATING COMPANY, LLC,

a New York limited liability company

 

By:  

/s/ Ryan Eller

Name:   Ryan Eller Title:   President

[Signature Page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

MONTREIGN HOLDING COMPANY, LLC,

a New York limited liability company

 

By:  

/s/ Ryan Eller

Name:   Ryan Eller Title:   President

[Signature Page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

EMPIRE RESORTS REAL ESTATE I, LLC,

a New York limited liability company

 

By:  

/s/ Ryan Eller

Name:   Ryan Eller Title:   President

[Signature Page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

EMPIRE RESORTS REAL ESTATE II, LLC,

a New York limited liability company

 

By:  

/s/ Ryan Eller

Name:   Ryan Eller Title:   President

[Signature Page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as Administrative Agent

 

By:  

/s/ Knight D. Kieffer

Name:   Knight D. Kieffer Title:   Vice President

[Signature Page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as a Lender

 

By:  

/s/ Knight D. Kieffer

Name:   Knight D. Kieffer Title:   Vice President

[Signature Page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

NOMURA CORPORATE FUNDING AMERICAS, LLC,

as a Lender

 

By:  

/s/ G. Andrew Keith

Name:   G. Andrew Keith Title:   Executive Director

 

13